— In an action to recover damages for personal injuries, the jury rendered a verdict in favor of respondent for $31,000. The appeal is from the judgment entered thereon, solely on the ground that the amount is excessive. Judgment reversed and a new trial granted, with costs, unless, within ten days after the entry of the order hereon, respondent stipulate to reduce the amount of the verdict to $10,000, in which event the judgment, as so reduced, is unanimously affirmed, without costs. In our opinion, the verdict is grossly excessive when related to the credible, competent evidence. Wenzel, Acting P. J., Beldoek, Murphy, Ughetta and Kleinfeld, JJ., concur.